UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1109



ARCHIE STURGILL,

                                                         Petitioner,

          versus


KERMIT COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(99-0676-BLA)


Submitted:   June 29, 2001                 Decided:   July 13, 2001


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Archie Sturgill, Petitioner Pro Se. Douglas Allan Smoot, JACKSON
& KELLY, Charleston, West Virginia; Patricia May Nece, Edward
Waldman, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Archie Sturgill seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 2000).   Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.   Accordingly, we affirm on the reasoning of the

Board.*    See Sturgill v. Kermit Coal Company, No. 99-0676-BLA

(B.R.B. Dec. 20, 2000). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       We have considered the recent revisions to the regulations
implementing the Black Lung Benefits Act, see Regulations Imple-
menting the Federal Coal Mine Health and Safety Act of 1969, as
amended; 65 Fed. Reg. 79,919 (Dec. 20, 2000), and have determined
the revisions do not affect the outcome of this case.


                                 2